Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/24/2019 for application number 16/393,081. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 30 are presented for examination.
Claims 1 – 30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1, 14, 18 and 25 are allowable over the art of record. None of the references either alone or in combination teaches or fairly suggests “determining that no transition in the signaling state of the first wire occurred while a second pair of consecutive bits is being received from the first wire; defining bit values for the first pair of consecutive bits based on direction of the transition in the signaling state of the first wire detected while the first pair of consecutive bits is being received; and sampling the signaling state of the first wire while the second pair of consecutive bits is being received to obtain a bit value used to represent both bits in the second pair of consecutive bits”, “a transition detector circuit configured to: detect a transition in signaling state of a first wire of the serial bus while a first pair of consecutive bits is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186